
	
		II
		Calendar No. 106
		112th CONGRESS
		1st Session
		H. R. 2560
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 20 (legislative
			 day, July 19), 2011
			Received; read twice and ordered placed on the
			 calendar
		
		AN ACT
		To cut, cap, and balance the Federal
		  budget.
	
	
		1.Short titleThis Act may be cited as the
			 Cut, Cap, and Balance Act of
			 2011.
		ICut
			101.Modification of
			 the Congressional Budget ActTitle III of the Congressional Budget Act of
			 1974 is amended by inserting at the end the following:
				
					316.Discretionary
				spending limits
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that would cause the discretionary spending limits as set forth in this
				section to be exceeded.
						(b)LimitsIn
				this section, the term discretionary spending limits means for
				fiscal year 2012: for the discretionary category, $1,019,402,000,000 in new
				budget authority and $1,224,568,000,000 in outlays.
						(c)AdjustmentsAfter
				the reporting of a bill or joint resolution relating to the global war on
				terrorism described in subsection (d), or the offering of an amendment thereto
				or the submission of a conference report thereon—
							(1)the chair of the
				House or Senate Committee on the Budget may adjust the discretionary spending
				limits provided in this section for purposes of congressional enforcement, the
				budgetary aggregates in the concurrent resolution on the budget most recently
				adopted by the Senate and the House of Representatives, and allocations
				pursuant to section 302(a) of the Congressional Budget Act of 1974, by the
				amount of new budget authority in that measure for that purpose and the outlays
				flowing therefrom; and
							(2)following any
				adjustment under paragraph (1), the House or Senate Committee on Appropriations
				may report appropriately revised suballocations pursuant to section 302(b) of
				the Congressional Budget Act of 1974 to carry out this subsection.
							(d)Global war on
				terrorismIf a bill or joint
				resolution is reported making appropriations for fiscal year 2012 that provides
				funding for the global war on terrorism, the allowable adjustments provided for
				in subsection (c) for fiscal year 2012 shall not exceed $126,544,000,000 in
				budget authority and the outlays flowing therefrom.
						317.Certain direct
				spending limits
						(a)In
				generalIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause total direct spending,
				except as excluded in subsection (b), to exceed the limits specified in
				subsection (c).
						(b)Exempt from
				direct spending limitsDirect spending for the following
				functions is exempt from the limits specified in subsection (c):
							(1)Social Security,
				function 650.
							(2)Medicare, function
				570.
							(3)Veterans Benefits
				and Services, function 700.
							(4)Net Interest,
				function 900.
							(c)Limits on other
				direct spendingThe total combined outlays for all direct
				spending not exempted in subsection (b) for fiscal year 2012 shall not exceed
				$680,730,000,000.
						.
			102.Statutory
			 enforcement of spending caps through sequestrationTitle
			 III of the Congressional Budget Act of 1974 is amended by inserting after
			 section 317 the following new section:
				
					318.Enforcement of
				discretionary and direct spending caps
						(a)ImplementationThe sequesters shall be implemented as
				follows:
							(1)Discretionary
				spending implementationFor
				the discretionary limits in section 316 of the Congressional Budget Act of
				1974, pursuant to section 251(a) of the Balanced Budget and Emergency Deficit
				Control Act of 1985 with each category sequestered separately.
							(2)Direct spending
				implementation(A)The sequestration to
				enforce this section for direct spending shall be implemented pursuant to
				section 254 of the Balanced Budget and Emergency Deficit Control Act of
				1985.
								(B)Section 255 of the Balanced Budget and
				Control Act of 1985 shall not apply to this section, except that payments for
				military personnel accounts (within subfunctional category 051), TRICARE for
				Life, Medicare (functional category 570), military retirement, Social Security
				(functional category 650), veterans (functional category 700), net interest
				(functional category 900), and discretionary appropriations shall be
				exempt.
								(b)Modification of
				presidential order
							(1)In
				generalAt any time after the Director of OMB issues a
				sequestration report under subsection (a) and section 319(c) the provisions of
				section 258A of the Balanced Budget and Emergency Deficit Control Act of 1985
				shall apply to the consideration in the House of Representatives and the Senate
				of a bill or joint resolution to override the order if the bill or joint
				resolution, as enacted, would achieve the same level of reductions in new
				budget authority and outlays for the applicable fiscal year as set forth in the
				order.
							(2)Point of
				orderIn the House of
				Representatives or Senate, it shall not be in order to consider a bill or joint
				resolution which waives, modifies, or in any way alters a sequestration order
				unless the chair of the House or Senate Committee on the Budget certifies that
				the measure achieves the same levels of reductions in new budget authority and
				outlays for the applicable year as set forth in the
				order.
							.
			IICap
			201.Limit on total
			 spending
				(a)DefinitionsSection
			 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking paragraph (4), redesignating the succeeding paragraphs
			 accordingly, and adding the following new paragraph:
					
						(19)The term
				GDP, for any fiscal year, means the gross domestic product during
				such fiscal year consistent with Department of Commerce
				definitions.
						.
				(b)CapsThe
			 Congressional Budget Act of 1974 is amended by inserting after section 318 the
			 following new section:
					
						319.Enforcing GDP
				outlay limits
							(a)Enforcing GDP
				outlay limitsIn this section, the term GDP outlay
				limit means an amount, as estimated by OMB, equal to—
								(1)projected GDP for that fiscal year as
				estimated by OMB, multiplied by
								(2)21.7 percent for fiscal year 2013; 20.8
				percent for fiscal year 2014; 20.2 percent for fiscal year 2015; 20.1 percent
				for fiscal year 2016; 19.9 percent for fiscal year 2017; 19.7 percent for
				fiscal year 2018; 19.9 percent for fiscal year 2019; 19.9 percent for fiscal
				year 2020; and 19.9 percent for fiscal year 2021.
								(b)GDP outlay limit
				and outlays
								(1)Determining the
				GDP outlay limitThe Office of Management and Budget shall
				establish in the President’s budget the GDP outlay limit for the budget
				year.
								(2)Total Federal
				outlaysIn this section, total Federal outlays shall include all
				on-budget and off-budget outlays.
								(c)SequestrationThe sequestration to enforce this section
				shall be implemented pursuant to section 254 of the Balanced Budget and
				Emergency Deficit Control Act of 1985.
							(d)Exempt
				programsSection 255 of the
				Balanced Budget and Control Act of 1985 shall not apply to this section, except
				that payments for military personnel accounts (within subfunctional category
				051), TRICARE for Life, Medicare (functional category 570), military
				retirement, Social Security (functional category 650), veterans (functional
				category 700), and net interest (functional category 900) shall be
				exempt.
							.
				202.Enforcement
			 procedures under the Congressional Budget Act of 1974
				(a)EnforcementTitle
			 III of the Congressional Budget Act of 1974 is amended by adding after section
			 319 the following new section:
					
						320.Enforcement
				proceduresIt shall not be in
				order in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, or conference report that would cause the most recently
				reported current GDP outlay limits set forth in section 319 of the
				Congressional Budget Act of 1974 to be
				exceeded.
						.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new
			 items:
					
						
							Sec. 316. Discretionary spending
				limits.
							Sec. 317. Certain direct spending
				limits.
							Sec. 318. Enforcement of discretionary and
				direct spending caps.
							Sec. 319. Enforcing GDP outlay
				limits.
							Sec. 320. Enforcement
				procedures.
						
						.
				IIIBalance
			301.Requirement
			 that a Balanced Budget Amendment be submitted to States
				(a)In
			 generalThe Secretary of the
			 Treasury shall not exercise the additional borrowing authority provided under
			 subsection (b) until the Archivist of the United States transmits to the States
			 H.J. Res. 1 in the form reported on June 23, 2011, S.J. Res. 10 in the form
			 introduced on March 31, 2011, or H.J. Res. 56 in the form introduced on April
			 7, 2011, a balanced budget amendment to the Constitution, or a similar
			 amendment if it requires that total outlays not exceed total receipts, that
			 contains a spending limitation as a percentage of GDP, and requires that tax
			 increases be approved by a two-thirds vote in both Houses of Congress for their
			 ratification.
				(b)Amendment to
			 title 31Effective on the
			 date the Archivist of the United States transmits to the States H.J. Res 1 in
			 the form reported, S.J. Res. 10 in the form introduced, or H.J. Res. 56 in the
			 form introduced, a balanced budget amendment to the Constitution, or a similar
			 amendment if it requires that total outlays not exceed total receipts, contains
			 a spending limitation as a percentage of GDP, and requires tax increases be
			 approved by a two-thirds vote in both Houses of Congress for their
			 ratification, section 3101(b) of title 31, United
			 States Code, is amended by striking the dollar limitation contained in such
			 subsection and inserting $16,700,000,000,000.
				
	
		
			Passed the House of
			 Representatives July 19, 2011.
			Karen L. Haas,
			Clerk.
		
	
	
		July 20 (legislative day, July 19), 2011
		Received; read twice and ordered placed on the
		  calendar
	
